OPINION — AG — ** AREA VOCATIONAL TECHNICAL SCHOOLS — AUTHORITY ** AREA VOCATIONAL TECHNICAL SCHOOLS OF OKLAHOMA ARE AUTHORIZED TO OFFER EDUCATION BEYOND HIGH SCHOOL WITHIN THE MEANING OF 20 U.S.C.A. 1085(C) AND20 U.S.C.A. 1141(A) BUT WHETHER THE REMAINING REQUIREMENTS OF THOSE SECTIONS OF FEDERAL LAW ARE MET WOULD DEPEND UPON A SEPARATE FACTUAL DETERMINATION BY THE UNITED STATES COMMISSIONER OF EDUCATION RELATING TO A PARTICULAR AREA VOCATIONAL TECHNICAL SCHOOL. THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION HAS BEEN GRANTED AUTHORITY BY 70 Ohio St. 14-103 [70-14-103] AND 70 Ohio St. 14-108 [70-14-108] TO DETERMINE THE QUALITY OF PROGRAMS OFFERED AT VOCATIONAL TECHNICAL SCHOOLS AND COLLEGES, OTHER THAN " INSTITUTIONS OF HIGHER EDUCATION SUPPORTED WHOLLY OR IN PART BY DIRECT LEGISLATIVE APPROPRIATION " WITHIN THE MEANING OF ARTICLE XIIIA, OKLAHOMA CONSTITUTION. THE STATE BOARD OF VOCATIONAL TECHNICAL EDUCATION IS AUTHORIZED TO SUPERVISE AND ACCREDIT ADULT VOCATIONAL, TECHNICAL AND OCCUPATIONAL EDUCATION OFFERED AT THOSE INSTITUTIONS AND 70 Ohio St. 2268 [70-2268], 70 Ohio St. 2269 [70-2269] PROVIDE FOR PARTICIPATION BY THE STATE BOARD IN FEDERAL FUNDS RECEIVED UNDER PART B OF TITLE 10 OF THE HIGHER EDUCATION ACT OF 1965, AS AMENDED, CODIFIED AT20 U.S.C.A. 1135(C) (JURISDICTION, FEDERAL GRANTS, COLLEGE CREDIT, ELIGIBILITY) CITE: 20 U.S.C.A. 1141, 70
O.S. 2251 [70-2251], 70 Ohio St. 2252 [70-2252] ARTICLE XIIIA, SECTION 1, ARTICLE X, SECTION 9(B), 70 Ohio St. 14-103 [70-14-103], 70 Ohio St. 14-108 [70-14-108]20 U.S.C.A. 1135 (GERALD E. WEIS)